Citation Nr: 1506332	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  14-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected trigeminal neuralgia, right 7th cranial nerve.

2.  Entitlement to an effective date earlier than April 8, 2013, for the grant of service connection for trigeminal neuralgia, right 7th cranial nerve.

3.  Entitlement to an effective date earlier than June 5, 2003, for the grant of service connection for trigeminal neuralgia, right 5th cranial nerve.

4.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).

[The issues of entitlement to a rating in excess of 50 percent for the service-connected trigeminal neuralgia, right 5th cranial nerve, and an initial rating in excess of 30 percent for the service-connected anxiety and depression, will be the subjects of a separate Board decision of a later date.]


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the RO.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issues of an earlier effective dates for the grant of service connection for trigeminal neuralgia, right 7th cranial nerve, and trigeminal neuralgia, right 5th cranial nerve, are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service-connected trigeminal neuralgia, right 7th cranial nerve, is manifested by incomplete paralysis that is no more than moderate in degree.

2.  The Veteran meets the schedular requirement for TDIU, and his service-connected trigeminal neuralgia renders him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected trigeminal neuralgia, right 7th cranial nerve have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2014); 38 C.F.R. §§ 4.124a including Diagnostic Code 8307 (2014).

2.  The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Increased Rating for Trigeminal Neuralgia, Right 7th Cranial Nerve

Pertinent Criteria

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2014).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Also, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating as in this case or not.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The criteria for evaluating the severity or impairment of the seventh (facial) cranial nerve are set forth under Diagnostic Code 8207.  

Under this code, a 10 percent rating requires moderate incomplete paralysis.  A 20 percent rating requires severe incomplete paralysis, and a maximum 30 percent rating requires complete paralysis.  

A note to Code 8207 states that the rating should be assigned dependent on the relative loss of innervation of the facial muscles.  The words "moderate" and "severe" as used in the Diagnostic Code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.


Discussion

The RO's grant of service connection for trigeminal neuralgia, right 7th cranial nerve, is based on the findings of an April 2013 VA neurologic examination.  At this examination, the Veteran reported having three types of facial pain.  

First, the Veteran said that he had a constant, uncomfortable hypersensitivity of the entire right half of his head, face, and mouth in the maxillary area, but sparing most of his right external ear lobe, the angle of his mandible on the right, the external auditory canal on the right, his tongue, and the remainder of the inside of his mouth.  He said this painful hypersensitivity had gradually worsened over the years.  Second, the Veteran reported having episodes of an intense, painful, debilitating itching sensation on the right side of his scalp lasting for 2-3 seconds.  He said these episodes occurred every 6-7 days and had been unchanged over the years.  

Third, the Veteran reported having several brief bursts of intense, debilitating, electric shock-like pain daily.  He explained that these bursts were noted to not be triggered by touch, but could be triggered if he thought about them.  He noted that these bursts of facial pain had not changed since the last VA neurology exam in 2004.  He also noted a new symptom that was constant and described as a moderately painful hypersensitivity on the right side of his head and face.  

The VA examiner said that the Veteran's right seventh cranial nerve (facial) was now affected.  He said that signs and symptoms of the Veteran's trigeminal neuralgia (cranial nerves 7 and 5) revealed constant pain in the upper face, eyes and/or forehead, the mid face, the lower face and the side of the mouth and throat that was moderate in degree.  He also said he had intermittent pain and paresthesia and/or dyssthesias in all areas of the face.  He assessed the different types of pain as varying in degree over the previous two months from 0 to 6 at their best (on a pain scale to 10 with 10 being worst), and from 8 to 9 at their worst.  

Another finding in April 2013 revealed decreased sensation in right nasolabial fold, although the Veteran was able to smile and puff his cheeks without difficulty.  He also had closure of the right eyelid associated with synkinetic elevation of the right corner of the mouth and right maxilla.  The examiner assessed the Veteran as having moderate, incomplete paralysis of the facial nerve.  

The Board thus concludes that the Veteran's trigeminal neuralgia, 7th cranial nerve, is not productive of manifestations consistent with severe incomplete paralysis.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8307.  

That is, based on the intermittent and varying degrees of pain that the Veteran experiences, in addition to findings that included his ability to smile and puff his cheeks without difficulty, the examiner assessed him as having incomplete paralysis that was moderate in degree.

The Board has considered the Veteran's assertions that the severity of his symptoms manifested by trigeminal neuralgia, 7th cranial nerve, warrant a higher than 10 percent rating; however, the objective medical evidence, as discussed, together with his reported symptomatology is more probative than his lay assertions in determining that his service connected trigeminal neuralgia, right 7th cranial nerve, does not meet the criteria for a higher rating.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Based on the foregoing, the preponderance of the evidence is against the claim for a higher than 10 percent rating for the service-connected trigeminal neuralgia, 7th cranial nerve.  As such, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b).  


B.  TDIU

In a recent rating decision in July 2014, the RO denied entitlement to a TDIU on the basis that the Veteran did not complete and return VA Form 21-8940, application for individual unemployability.  

However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating, whether expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  Thus, consideration of a TDIU is warranted with respect to the issue of an increased rating for trigeminal neuralgia, right 7th cranial nerve.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. §§ 3.340, 4.16(a).  If there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran in this case is service connected for post-traumatic trigeminal neuralgia, right 5th cranial nerve, rated as 50 percent disabling; anxiety and depression, rated as 30 percent disabling; post-traumatic trigeminal neuralgia, right 7th cranial nerve, rated as 10 percent disabling; the residuals, fracture, right humerus, rated as no percent disabling; the residuals, fracture, right hip, rated as no percent disabling; scars, face, rated as no percent disabling.  His combined rating is 70 percent, and he thus meets the threshold rating criteria for TDIU under 38 C.F.R. § 4.16(a).  Accordingly, the remaining question is whether he is unable to secure or follow a substantially gainful occupation because of service-connected disability.

In order for a veteran to prevail in his claim for TDIU rating, the record must reflect circumstances, apart from nonservice-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In terms of his educational background, the record shows that the Veteran holds two bachelors' of science degrees and two master's degrees.  He also completed medical school in a foreign country, but does not have a medical license.  His work history includes data entry, but he has not worked in many years.  

At the April 2013 VA examination, the Veteran reported having three types of facial pain, as described.  He also noted a new symptom that was constant and described as a moderately painful hypersensitivity on the right side of his head and face.  

In specific regard to his employability, the examiner reported that the Veteran's cranial nerve condition impacted his ability to work.  He explained that the Veteran was unable to engage in gainful employment due to the presence of a constant, uncomfortable hypersensitivity of the entire right half of his head, face, and mouth in the maxillary area, but sparing most of his right external ear lobe, the angle of his mandible on the right, the external auditory canal on the right, his tongue, and the remainder of the inside of his mouth.  

Thus, given the Veteran's educational background and his occupational history, and the pain limitations described by him as well as the April 2013 VA examiner's uncontradicted opinion, the Board finds that he is precluded from obtaining and maintaining any form of gainful employment due to his service-connected disability.  It should be noted that the April 2013 examiner did not specifically differentiate between the effects of the Veteran's service-connected trigeminal neuralgia, right 7th cranial nerve, from the effects of his service-connected trigeminal neuralgia, right 5th cranial nerve on his employability.  

Nonetheless, the evidence is clear in showing that service-connected disability prevents him from securing and following all forms of substantially gainful employment consistent with work and educational background.  

In resolving all reasonable doubt in the Veteran's favor, a TDIU rating is warranted.



ORDER

An increased, initial rating in excess of 10 percent for the service-connected trigeminal neuralgia, right 7th cranial nerve, is denied.

The claim for a TDIU rating is granted.



REMAND

In September 2013, the Veteran submitted a timely Notice of Disagreement (NOD) to the May 2013 rating decision that increased the rating for trigeminal neuralgia, right 5th cranial nerve, from 10 to 50 percent disabling, effective in June 2003, and granted service connection for trigeminal neuralgia, 7th cranial nerve, assigning a 10 percent rating for this disability effective in April 2013.  He indicated in the NOD that his appeal included his disagreement with the effective dates assigned.  The Substantive Appeal (VA Form 9), dated in March 2014, clarifies that the disagreement is with the assigned date of the grant of service connection for these disabilities.  

The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a Statement of the Case (SOC) addressing the issue, the Board should remand the issue to the RO for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

When doing so, it should be noted that with respect to the claim for an effective date earlier than June 5, 2003, for the grant of service connection for trigeminal neuralgia, right 5th cranial nerve, the Court has barred appellants from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish an SOC to the Veteran and his accredited representative that addresses the issues of effective dates prior to June 5, 2003, for the grant of service connection for trigeminal neuralgia, right 5th cranial nerve, and prior to April 8, 2013, for the grant of service connection for trigeminal neuralgia, right 7th cranial nerve.  The Veteran and his accredited representative should be given the appropriate opportunity to respond to the SOC.  Only if he files a timely Substantive appeal as to either matter, should the case be returned to the Board for the purpose of appellate disposition.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


